UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1127


OSWEN FITZHERBERT CAMERON,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 28, 2014                 Decided:   September 4, 2014


Before KING, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dev A. Kayal, WKC LAW, Silver Spring, Maryland, for Petitioner.
Stuart F. Delery, Assistant Attorney General, Emily Anne
Radford, Assistant Director, Kohsei Ugumori, Senior Litigation
Counsel, Office    of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Oswen   Fitzherbert          Cameron,     a    native      and    citizen    of

Guyana,     petitions    for      review     of   an       order   of    the     Board    of

Immigration       Appeals    (Board)       dismissing        his     appeal      from    the

Immigration Judge’s (IJ) decision ordering him removed from the

United     States.      We   have    thoroughly        reviewed         the    record    and

conclude that the evidence does not compel a ruling contrary to

any   of    the    administrative         findings     of     fact,      see     8   U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports

the Board’s decision upholding the IJ’s order of removal.                                See

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                              Accordingly,

we deny the petition for review for the reasons stated by the

Board.     See In re: Cameron (B.I.A. Jan. 13, 2014).                          We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in     the    materials        before      this    court    and

argument would not aid the decisional process.

                                                                        PETITION DENIED




                                            2